919 P.2d 1206 (1996)
142 Or. App. 308
STATE of Oregon, Respondent,
v.
Daniel Byron WHITTLINGER, Appellant.
94C-20141; CA A88190.
Court of Appeals of Oregon.
Argued and Submitted June 27, 1996.
Decided July 24, 1996.
*1207 Ingrid A. MacFarlane, Deputy Public Defender, argued the cause for appellant. With her on the brief was Sally L. Avera, Public Defender.
Ann F. Kelley, Assistant Attorney General, argued the cause for respondent. With her on the brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Before WARREN, P.J., and EDMONDS and LANDAU, JJ.
PER CURIAM.
Defendant, an inmate at the Oregon State Prison, appeals his conviction for possession of a weapon by an inmate. ORS 166.275. He argues that the conviction violates the state and federal double jeopardy clauses because he had previously received prison discipline for the same conduct. In State v. Rezin, 139 Or.App. 156, 911 P.2d 1264, opinion withdrawn (1996), we resolved the issues that defendant raises contrary to his contentions. We withdrew the opinion in Rezin under ORAP 8.05(2) when we learned that the defendant had died before we issued the opinion. We now readopt and reaffirm our reasoning in Rezin and therefore affirm defendant's conviction in this case.
Affirmed.